DETAILED ACTION7/26/2021
1.	This communication is responsive to the Amendment filed 07/26/2021. Claims 1-3, 11-13 and 21-23 have been amended.  Claims 10 and 20 have been cancelled. Claims 1-9, 11-19 and 21-29 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-2, 4-6, 9, 11-12, 14-16, 19, 21-22, 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0048333) hereinafter Zheng in view of Ludwig et al. (US 2013/0086303) hereinafter Ludwig.

In claim 1, Zheng discloses “A method for managing data in a storage system comprising: 
receiving, from at least one writing entity, requests for a plurality of write operations ([0032] a portion of the NVRAM 280 may be configured as one or more non-volatile logs (NVLogs 285) configured to temporarily record ("log") I/O requests, such as write requests, received from the host 120); 
wherein the plurality of write operations are for writing a plurality of received blocks to storage ([0037] a dedicated log 335 may be maintained by the persistence layer 330 to record the I/O parameters of an I/O request as equivalent internal, i.e., storage I/O stack, parameters, e.g., volume ID, offset, and length.  In the case of a write request, 
wherein each block of the plurality of received blocks is associated with a Logical Block Address (LBA) ([0036] An I/O request, e.g., a read or write request, may be directed to a LUN and may include I/O parameters such as, inter alia, a LUN identifier (ID), a logical block address (LBA) of the LUN, a length (i.e., amount of data) and, in the 
case of a write request, write data); 
creating a data structure for storing LBA-to-clump mappings ([0043] the protocol layer 320 receives and processes the write request by decoding 420 (e.g., parsing and extracting) fields of the request, e.g., LUN ID, LBA and length (shown at 413), as well as write data 414.  The protocol layer may use the results 422 from decoding 420 for a volume mapping technique 430 that translates the LUN ID and LBA range (i.e., equivalent offset and length) of the write request to an appropriate volume layer instance, i.e., volume ID (volume 445), in the cluster 100 that is responsible for managing volume metadata for the LBA range); 
for each block of the plurality of received blocks, storing a corresponding entry in the data structure ([0056] the volume layer organizes the volume metadata (embodied as volume metadata entries 600) as a data structure, i.e., a dense tree metadata structure (dense tree 700), which maps an offset range within the region to one or more extent keys.  That is, LUN data (user data) stored as extents (accessible via extent keys) is associated with LUN offset (i.e., LBA) ranges represented as volume metadata (also stored as extents)); 
within each entry in the data structure, storing: 
the LBA that is associated with the received block to which the entry corresponds ([0038] the cluster database 244 may be configured to maintain one or more associations (e.g., key-value pairs) for each of the multiple volumes, e.g., an association between the LUN ID and a volume, as well as an association between the volume and a node ID for a node managing the volume.  The administration layer 310 may also cooperate with the database 244 to create (or delete) one or more volumes associated with the LUN (e.g., creating a volume ID/LUN key-value pair in the database 244).  Using the LUN ID and LBA (or LBA range), the volume mapping technique may provide a volume ID (e.g., using appropriate associations in the cluster database 244) that identifies the volume and node servicing the volume destined for the request, as well as translate the LBA (or LBA range) into an offset and length within the volume), and 
after creating the data structure, using entries in the data structure to determine the clumps that store data for the received blocks ([0056] Volume metadata, as well as data storage, in the distributed storage architecture is illustratively extent based.  The volume metadata of a region that is managed by the volume layer instance is illustratively embodied as in memory (in-core) and on SSD (on-flash) volume metadata configured to provide mappings from host-accessible LUN addresses, i.e., LBAs, of the region to 
durable extent keys)”.
Zheng does not appear to explicitly disclose however, Ludwig discloses “creating a sequence of clumps from the plurality of received blocks, wherein each clump comprises a group of blocks, and wherein a first clump includes a first group of blocks in which the LBAs of the blocks are not contiguous in LBA space ([0249] The mapping structure 1000 includes a plurality of nodes.  Each node may be capable of storing a greater number of entries [0250] each entry maps a variable length range of LBAs of the solid-state storage device 102 to a physical location in the storage media 110 for the solid-state storage device 102.  In one embodiment, the capital letters `A` through `M` represent a logical or physical erase block in the physical storage media 110 of the solid-state storage device 102 that stores the data of the corresponding range of LBAs [0252] the root node 1008 includes entries 1102, 1104 with noncontiguous ranges of LBAs.  A "hole" exists at LBA "208" between the two entries 1102, 1104 of the root node.  In one embodiment, a "hole" indicates that the solid-state storage device 102 does not store data corresponding to one or more LBAs corresponding to the "hole.");
a reference tuple that includes a clump identifier for the clump that stores data for the corresponding LBA of the entry and a position of the block within the clump ([0188] The logical-to-physical translation layer 512 provides a level of abstraction between the logical block addresses used by the storage client 504, and the physical block addresses at which the storage controller 506 stores the data.  The logical-to-physical translation layer 512 maps logical block addresses to physical block addresses of data stored on solid-state storage media 522.  This mapping allows data to be referenced in a logical address space using logical identifiers, such as a logical block address [0189] the storage controller 506 manages the physical block addresses in the physical address space.  In one example, contiguous logical block addresses may in fact be stored in non-contiguous physical block addresses as the logical-to-physical translation layer 512 determines the location on the solid-state storage media 522 to perform data operations [0248] The mapping structure 1000, is maintained by the logical-to-physical translation layer 512 of the storage controller 506 to map LBAs or other logical addresses to physical locations on the solid-state storage media 110.  The nodes of the mapping structure 1000 include direct references to physical locations in the solid-state storage device 102.  The references in the mapping structure 1000 may include alpha-numerical characters, hexadecimal characters, pointers, links, and the like)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Zheng and Ludwig, the suggestion/motivation for doing so would have been to provide an improved method that persistently store data objects by maintaining data objects in a restricted set of logical addresses ([0004]).		

In claim 2, Zheng teaches 
The method of Claim 1 wherein: 
the plurality of received blocks includes a particular block ([0036] An I/O request, e.g., a read or write request, may be directed to a LUN and may include I/O parameters such as, inter alia, a LUN identifier (ID), a logical block address (LBA) of the LUN, a length (i.e., amount of data) and, in the case of a write request, write data); 
the particular block is associated with a particular LBA ([0036] An I/O request, e.g., a read or write request, may be directed to a LUN and may include I/O parameters such as, inter alia, a LUN identifier (ID), a logical block address (LBA) of the LUN, a length (i.e., amount of data) and, in the case of a write request, write data); 
within the sequence of clumps, data for the particular block is stored in a particular clump ([0038] the cluster database 244 may be configured to maintain one or more associations (e.g., key-value pairs) for each of the multiple volumes, e.g., an association between the LUN ID and a volume, as well as an association between the volume and a node ID for a node managing the volume); 
storing a corresponding entry in the data structure includes storing, within the data structure, a particular entry for the particular LBA ([0056] LUN data (user data) stored as extents (accessible via extent keys) is associated with LUN offset (i.e., LBA) ranges represented as volume metadata (also stored as extents).  Accordingly, the volume layer 340 contains computer executable instructions executed by the CPU 210 to perform operations that organize and manage the volume metadata entries of the dense tree metadata structure);Application No. : 16/356,818 Filed: March 18, 2019
wherein Page: 3 of10the particular entry includes the particular LBA and a particular reference ([0056] the volume metadata maps LBA (i.e., offset) ranges of the LUN to data of the LUN (via extent keys) within the respective LBA range); and
the particular reference includes: 
a particular clump identifier that identifies the particular clump ([0038] Using the LUN ID and LBA (or LBA range), the volume mapping technique may provide a volume ID (e.g., using appropriate associations in the cluster database 244) that identifies the volume and node servicing the volume destined for the request, as well as translate the LBA (or LBA range) into an offset and length within the volume); and 
a particular block position that indicates a position, within the particular clump, of the data that corresponds to the particular LBA ([0039] The volume metadata is embodied as in-core mappings from LUN addresses (i.e., LBAs) to durable extent keys, which are unique cluster-wide IDs associated with SSD storage locations for extents within an extent key space of the cluster-wide storage container).  
In claim 4, Zheng teaches 
The method of Claim 3 wherein the particular entry includes an indication of a snapshot ID of a snapshot during which the particular reference was created ([0039] the volume layer 340 may manage the volume metadata by, e.g., maintaining states of host-visible containers, such as ranges of LUNs, and performing data management functions, such as creation of snapshots and clones, for the LUNs in cooperation with the administration layer 310).  

In claim 5, Zheng teaches 
The method of Claim 1, in which the clump identifier stored in each reference is a clump fingerprint ([0039] The volume metadata is illustratively embodied as in-core mappings from LUN addresses (i.e., LBAs) to durable extent keys, which are unique cluster-wide IDs associated with SSD storage locations for extents within an extent key space of the cluster-wide storage container).  

In claim 6, Zheng teaches 
The method of Claim 5, in which the fingerprint is a hash value of the contents of the clump ([0052] each extent key 618 is substantially identical to hash value 472 associated with the extent 470, i.e., the hash value as calculated during the write request for the extent, such that the bucket mapping 476 and extent metadata selection 480 techniques may be used for both write and read path operations).  

In claim 9, Zheng teaches 
The method of Claim 1, further comprising storing the data structure as a Log-Structured Merge tree ([0072] As the files are accumulated, they are illustratively merged together in a log-structured manner that continually writes the metadata sequentially to SSD).

Claim 10 (Cancelled)

7.	Claims 3, 7-8, 13, 17-18, 23 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0048333) hereinafter Zheng in view of Ludwig (US 2013/0086303) hereinafter Ludwig, and further in view of Zheng et al. (US 2015/0134879) hereinafter Zheng.

In claim 3, per rejections in claims 1-2
Zheng and Ludwig do not appear to explicitly disclose however, Zheng discloses “The method of Claim 2 wherein: 
the particular reference is a first reference associated with a first snapshot ([0065] Management of the volume and volume metadata may include data management functions, such as creation of snapshots and clones, for the LUN); 
the particular clump was written to storage during the first snapshot ([0065] the snapshots and clones may be represented as independent volumes accessible by host 120 as LUNs, and embodied as respective read-only copies, i.e., snapshots, and read-write copies, i.e., clones, of the volume (hereinafter "parent volume") associated with the LBA range.  The volume layer 340 may interact with other layers of the storage I/O 
stack 300, e.g., the persistence layer 330 and the administration layer 310, to manage both administration aspects, e.g., snapshot/clone creation, of the snapshot and clone volumes, as well as the volume metadata, i.e., in-core mappings from LBAs to extent keys, for those volumes); 
the particular entry includes a second reference associated with a second snapshot ([0066] the volume metadata managed by the volume layer, i.e., parent volume metadata and snapshot/clone metadata, is organized as one or more multi-level dense tree metadata structures, wherein each level of the dense tree metadata structure (dense tree) includes volume metadata entries for storing the metadata.  Each 
snapshot/clone may be derived from a dense tree of the parent volume (parent 
dense tree) to thereby enable fast and efficient snapshot/clone creation in terms of time and consumption of metadata storage space); 
new data associated with the particular LBA was written to storage during the second snapshot ([0065] the snapshots and clones may be represented as independent volumes accessible by host 120 as LUNs, and embodied as respective read-only copies, i.e., snapshots, and read-write copies, i.e., clones, of the volume (hereinafter "parent volume") associated with the LBA range [0067] as new volume metadata entries are written to a level of the parent dense tree, that level is copied (i.e., split) to the snapshot/clone dense tree so that the parent dense tree may diverge from its old (now copied to the snapshot/clone) dense tree structure); and
the second reference includes: 
a second clump identifier that identifies a second clump that contains the new data ([0075] In response to the volume layer sending a reply to the administration layer indicating creation of the snapshot/clone, the administration layer sends a snapshot/clone create done message to the persistence layer.  In an embodiment, the snapshot/clone create done message contains the volume UUID, as well as the snapshot/clone UUID and volume size); and 
a second block position that indicates a position, within the second clump, of the new data ([0077] Efficiency may also be enhanced by maintaining a reference counter for each level of the dense tree, illustratively within a respective level header, to track sharing of levels between volumes (i.e., between a parent volume and a snapshot/clone).  To further increase efficiency, volume metadata entries in a dense tree do not store data, but only reference data (as extents) stored on the storage array (SSDs))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Zheng, Ludwig and Zheng, the suggestion/motivation for doing so would have been to efficiently creating and managing snapshots and/or clones of storage containers by a volume layer of a storage input/output (I/O) stack executing on one or more nodes of a cluster ([0021]).		

In claim 7, per rejections in claims 1-3
Zheng and Ludwig do not appear to explicitly disclose however, Zheng discloses “The method of Claim 3, further comprising scanning entries of the data structure to identify, as dead data blocks, those data blocks that are referenced by stale references, wherein a stale reference is a reference that (a) is associated with an LBA whose entry includes multiple references; and (b) is associated with a snapshot that is older than at least one other snapshot identified in the entry for the LBA ([0065] the snapshots and clones may be represented as independent volumes accessible by host 120 as LUNs, and embodied as respective read-only copies, i.e., snapshots, and read-write copies, i.e., clones, of the volume (hereinafter "parent volume") associated with the LBA range.  The volume layer 340 may interact with other layers of the storage I/O stack 300, e.g., the persistence layer 330 and the administration layer 310, to manage both administration aspects, e.g., snapshot/clone creation, of the snapshot and clone volumes, as well as the volume metadata, i.e., in-core mappings from LBAs to extent keys, for those volumes)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Zheng, Ludwig and Zheng, the suggestion/motivation for doing so would have been to efficiently creating and managing snapshots and/or clones of storage containers by a volume layer of a storage input/output (I/O) stack executing on one or more nodes of a cluster ([0021]).	

In claim 8, per rejections in claims 1-3 and 7
Zheng and Ludwig do not appear to explicitly disclose however, Zheng discloses “The method of Claim 7, further comprising repacking clumps so as to retain only clumps having no dead data blocks ([0074] the persistence layer ensures that old, existing write data and deletions (i.e., "dirty data") for the parent volume stored in the write-back cache are incorporated into the snapshot/clone and that new data for the parent volume that is received during the creation procedure is not incorporated into the snapshot/clone)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Zheng, Ludwig and Zheng, the suggestion/motivation for doing so would have been to efficiently creating and managing snapshots and/or clones of storage containers by a volume layer of a storage input/output (I/O) stack executing on one or more nodes of a cluster ([0021]).	

Claims 11-19 are essentially same as claims 1-9 except that they recite claimed invention as a non-transitory computer-readable media and are rejected for the same reasons as applied hereinabove.

Claim 20 (Cancelled)

Claims 21-29 are essentially same as claims 1-9 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Response to Arguments
8.	With respect to claims 1-9, 11-19 and 21-29, Applicant has amended the independent claims to recite new limitations underlined above; however, upon further search and consideration, a new ground(s) of rejections is made in view of newly found prior art Ludwig et al. (US 2013/0086303).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158